DETAILED ACTION
Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an Allowability Notice addressing applicants response dated 6th May 21, 2022.  Claim(s) 1, 4, 6-8,  and 18-21 were amended; Claim(s) 3 were cancelled; and no Claim(s) were newly added; therefore, Claim(s) 1-2, and 4-21 are pending and addressed below.  The Examiner appreciated the courtesies extended by applicant throughout prosecution.

Terminal Disclaimer
The terminal disclaimer filed on 6/1/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,446, 132 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/6/2021, 7/2/2020, and 11/12/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments (Remarks Pg. 5) with respect to the amendment of the Claim(s) 1; have been fully considered.
Applicant’s arguments (Remarks Pg. 5-6) with respect to the rejection of the Claim(s) 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1-21 of U.S. Patent No. US 10,446,132 B2 (Alie et al; hereinafter referred to as Alie’132) and their specifications; have been fully considered and are persuasive based on the amended Claim(s); therefore, the rejection has been withdrawn.
Applicant’s arguments (Remarks Pg. 6) with respect to the rejection of the Claim(s) 6-8 under AlA 35 U.S.C. §112(b); have been fully considered and are persuasive based on the amended Claim(s); therefore, the rejection has been withdrawn.
Applicant’s arguments (Remarks Pg. 6-13) with respect to the rejection of the Claim(s) 1-21 under AlA 35 U.S.C. §102 and §103; have been fully considered and are persuasive based on the amended Claim(s); therefore, the rejection has been withdrawn.

Allowable Subject Matter
Independent Claim(s) 1; and Dependent Claim(s) 2, 4-21, are allowed.  The following is the examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the amended claimed limitations “the acoustic lens comprises an inner layer, the inner layer comprising a solid mixture of room-temperature vulcanized (RTV) polymer and block polymer, and wherein the acoustic lens is configured to provide signal attenuation and impedance matching” are neither anticipated nor found obvious over the art of record.  The closest related prior art of reference Spigelmyer (US 2015/0305714 A1) teaches “filler material (56) is positioned between the outermost matching layer (53) and polymeric window (51). Any suitable filler material not inconsistent with the objectives of the present invention can be used. In some embodiments, for example, the filler material is a non-focusing material such as a urethane or RTV” (Fig. 5; [0034]).  However, Spigelmyer doesn’t remedy the deficiencies as claimed because the claimed invention requires “the acoustic lens comprises an inner layer, the inner layer comprising a solid mixture of room-temperature vulcanized (RTV) polymer and block polymer, and wherein the acoustic lens is configured to provide signal attenuation and impedance matching” and Spigelmyer doesn’t explicitly teach that filler material (56) is a solid mixture of room-temperature vulcanized (RTV) and block polymer.  Furthermore, Polk (NPL, POLYDIMETHYLSILOXANE CONTAINING BLOCK COPOLYMERS: SYNTHESIS AND CHARACTERIZATION OF ALTERNATING POLY(ARYLENE ETHER PHOSPHINE OXIDE)-b-SILOXANE AND SEGMENTED NYLON 6,6 –b-SILOXANE COPOLYMERS;  Copyright 2001) teaches: the most common Si-G groups have been hydroxyl, amine, epoxy, carboxyl, acetoxy and methoxy groups.167,200 The most recognizable of the Si-G reactive oligomers are the room temperature vulcanization or RTV silicone rubbers and adhesives (where G = acetoxy or methoxy). The Si-G bonds are more polar than their carbon analogs and are in turn much more reactive to nucleophilic attack. The increase in reactivity is often attributed to the difference in the electronegativity of silicon (1.8) and carbon (2.5).161 (Pg. 75, ¶2); Copolymerization of siloxanes with organic polymers is one method of further enhancing their many advantageous qualities. Siloxanes have a low Tg, which makes then the ideal soft segment for many thermoplastic elastomers. Furthermore, by controlling the amount and block size of the siloxane introduced to the copolymer backbone, the modulus at a given use temperature may be predicted before synthesis; (Pg. 76, ¶4); The manner in which the blocks interact and associate with like segments can result in a wide variety of morphologies. The physical properties of block copolymers tend to reflect the dual nature of the copolymer and may display either a compromise of the parent material properties (phase mixed) or two separate sets of properties (phase separated), which are characteristic of the parent materials.15 (Pg. 11, ¶1).  ]).  However, Polk doesn’t remedy the deficiencies as claimed because the claimed invention requires “the acoustic lens comprises an inner layer, the inner layer comprising a solid mixture of room-temperature vulcanized (RTV) polymer and block polymer, and wherein the acoustic lens is configured to provide signal attenuation and impedance matching” and Polk doesn’t explicitly teach that “The most recognizable of the Si-G reactive oligomers are the room temperature vulcanization or RTV silicone rubbers and adhesives (where G = acetoxy or methoxy) is a solid mixture of room-temperature vulcanized (RTV) and block polymer.  Therefore, the amended limitations, and combinations in the claims, are neither anticipated nor found obvious over the prior art of record. 

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645